Citation Nr: 1132791	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  03-33 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for migraine headaches as a residual of head trauma.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran had a hearing before a Decision Review Officer in May 2004.

The issues on appeal were previously before the Board in August 2005, January 2007, and May 2010, at which time they were remanded for further development.  The appeal was most recently remanded to obtain outstanding records, and to afford the Veteran a VA examination for a back disability and for migraine headaches.  Service personnel records were associated with the claims folder.  The Veteran was afforded VA examinations for his headaches and his back in September 2010, with a November 2010 addendum added to the examination report regarding his back.  As the Board finds that the nexus opinions provided were inadequate, further remand is necessary.

As noted in the May 2010 remand, the issue of service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of service connection for a back disability and for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



REMAND

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service incurrence of an organic disease of the nervous system, such as migraine headaches, during wartime service may be presumed if manifested to a compensable degree within one year of the veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309. 

Back Disability

The Veteran contends that he injured his back in the same in-service accident as that which purportedly caused a head injury.  He indicated that after being released from a hospital in Germany, he did not receive further treatment for his back during the remainder of service.  He indicated that he was first treated for his back problems around 1983, and noted that he did not have health insurance until then.  Private medical records on file indicate that he sustained injuries to his back in 1993, 1995, 1996 and 1997 while working for the U.S. Postal Service. 

Given the Veteran's contentions regarding a back injury in service and since service, and a statement from R.A. describing the precipitating motor vehicle accident, the Board found in May 2010 that the Veteran should be afforded a VA examination of his back. 

The Veteran was subsequently afforded a VA examination in September 2010; however, the claims folder was not then available for review.  At that examination, the Veteran reported he was in a motor vehicle accident in 1976 or 1977, and contended that he had experienced neck and back pain ever since.  The Veteran explained that he was a postal worker who had to sit and tape up mail.  This work was reportedly a special arrangement for reduced workload activity on a daily basis, because he had "muscle spasms" that reportedly caused him pain down into the left hip and leg at least three times weekly, occurring throughout the day.  The Veteran indicated that he used Hydrocodone, without adverse side effects.  He also reported having epidural injections, with short-lived benefits.  The Veteran indicated that he used a back brace and cane on a daily basis.  He reported that he had not been hospitalized, had surgery or reinjured his back.  He reported no incontinence of his bowel or bladder.  He indicated that his back pain interfered with his occupation in that he had limited ability to lift and walk.  The Veteran indicated that he could walk one mile, and stand for more than thirty minutes.  There was no prosthesis, or history of neoplasm.  There was no giving way or locking up of the lumbar spine.  Lifting reportedly made his back worse, while sitting and resting and taking Hydrocodone improved it.  

On physical examination it was observed that the Veteran was a healthy appearing 54-year-old-man with an antalgic gait favoring the left lower extremity.  He walked with a cane in his right hand, with a normal heel strike and toe push off.  He wore a back brace.  As for his cervical spine, the movement and resting posture of the head and neck was observed and considered normal.  He had normal appearing alignment of the spine, with relationship to the thoracic spine, and his occiput touched the wall in a 3-point stance.  There was normal musculature of the cervical spine and no scoliosis was evident.  From a standing position, the spinal axis appeared normal.  There were no contractions of the back muscle, and no muscle spasms, but there were palpable areas of tenderness that were paravertebral beginning C3 and descending through C5.  The Veteran winced and withdrew easily.  Range of motion testing was completed.  As for the thoracolumbar spine, it was normal in appearance, with normal thoracic kyphosis, lumbar lordosis and occiput touched the wall in a 3-point stance.  There was symmetry to the musculature of his back and spine, with no scoliosis evident.  The  Veteran stood erect and well-balanced, with knees locked.  There were no signs of injury, disuse, neuromuscular inhibition, or vesiculations.  He had palpable areas of tenderness beginning with L1, paravertebral muscles, and descending through S1.  He was able to position himself on the examination table.  Range of motion and DeLuca testing were completed.  The Veteran was unable to cooperate and participate fully through the examination.  Hoover's sign was positive.  Following imaging of the cervical and lumbar spine, the diagnoses were cervicalgia and lumbar osteoarthrosis.  

The examiner opined that the Veteran's cervicalgia was not caused by or a result of the motor vehicle accident over 30 years prior, while in service.  The Veteran's treatment records were observed to not establish chronicity for the claim.  

In regards to the Veteran's lumbar condition, it was opined that it was not caused by or a result of a motor vehicle accident that occurred over 30 years earlier.  The Veteran's treatment records were observed not to establish chronicity, and furthermore, the degree of osteoarthrosis was considered mild and consistent with obesity, deconditioning, and aging.  

A later November 2010 addendum by the VA examiner is internally inconsistent, as it states that since the September 2010 examination "the C-file was sent back three times but each time returned without being delivered to me."  The examiner then states that the C-file was reviewed, and lists the diagnoses of cervicalgia and lumbar osteoarthrosis, and concludes with a note that the diagnoses remain unchanged.  

In August 2011 the Veteran's representative suggested that the VA examination was inadequate because the examiner did not provide an adequate reasoning for his opinion.  

The Board finds the examiner's opinion to be inadequate where the underlying question, whether any back disability was incurred in service, rather than solely as due to the motor vehicle accident, was not adequately addressed.  It also remains unclear whether the VA examiner in fact reviewed the claims folder.  Thus, the claim must be remanded and an addendum or in the alternative a VA examination scheduled to clarify whether the Veteran's current back disability is related to his service.  38 C.F.R. § 3.159(c)(4).

Migraine headaches

Service treatment records show that at his March 1978 separation examination, the Veteran reported a history of frequent or severe headaches, but indicated that none were present at that time.  The discharge examination noted a history of right eye discoloration secondary to trauma, and indicated that the reader should "see records."  Physical examination showed bluish discoloration in patches of the sclera of right eye.  The service records do not contain any clinical notes. 

In May 1994 the Veteran indicated in a Report of Accidental Injury that in September 1976 or 1977, he was involved in a car accident in Germany, in which one person was killed and another paralyzed.  He noted that the local German police made a report of the accident.  He indicated that he was knocked unconscious. 

An April 2007 statement by R.A. indicates that he was the driver of the car the Veteran was riding in at the time of the accident.  He indicated that the accident happened in Germany around November 1977.  

In addition, a March 2008 statement by a private physicians assistant, indicates that the Veteran was being treated for migraine headaches, and that the headaches were likely caused by head trauma from a previous vehicle accident.  The Board observes, however, that the private physicians assistant does not appear to have had access to the Veteran's medical history contained in the claims file, nor is her reasoning provided.

In September 2010, the Veteran was afforded a VA examination to evaluate his migraine headaches, wherein his claims folder was available and reviewed.  He reported a history of a motor vehicle accident in 1976 or 1977 while in Germany.  He indicated that he had been hospitalized for two days, and subsequently experienced headaches, although he did not seek treatment for them while in service.  The Veteran was discharged in 1978, and the examiner observed that at the time of his separation his headaches were a temporary condition that had resolved without treatment, and no permanent residual disability was shown.  

The Veteran indicated that he continued to have headaches, occurring three to four times weekly since his discharge from service.  The headaches were bitemporal and in the back of his head, increasing with movement of his neck and occasional blurring of his vision.  The headaches were reported to last for five to six hours, and to be relieved with Motrin and rest.  Additionally, the Veteran indicated that he had worked for 23 years at the post office, currently as a clerk on the nightshift.  The examiner observed that headaches had not stopped him from working, or incapacitated him.  

The examiner reviewed the statement from the physicians assistant that the Veteran was being treated for recurrent migraine headaches, with a fair prognosis.  The examiner, however, did not discuss the positive nexus opinion that the physicians assistant had provided.  On review of the Veteran's records, the examiner emphasized that the Veteran had been to the emergency room on September 20th and 21st for headaches, where it was thought that the Veteran was experiencing a migraine, and he was discharged on Midron tablets and instructed to follow-up with his private doctor.  The Veteran informed the examiner that he had not followed up with the private doctor because the clinic had closed.  

On physical examination, the Veteran was awake, alert, and oriented.  His posture and gait were normal, and he did not use any ambulatory aids.  Neurological examination revealed that his memory and cranial nerves III-XII were intact.  Coordination was normal.  Romberg was negative, and deep tendon reflexes were two plus, and equal in upper and lower extremities.  Motor strength was five of five throughout, and sensations were intact.  His head and face revealed no scars, skin lesions or other deformities.  His eyelids were normal, and the sclerae and conjunctivae were clear.  Pupils were equal, round, and reactive to light.  Extraocular movements were intact, and there were no abnormalities on a limited undilated fundal examination.  As for his neck, there were no lymphadenopathy or thyroid lesions.  

The impression was of migraine headaches, off and on for the previous 30 years.  The examiner reasoned that the Veteran had not been treated for headaches while in the service, although he had received treatment for migraine headaches in approximately 2005 and 2006.  The headaches did not incapacitate the Veteran from working.  The examiner concluded that the migraine headaches were not at least as likely as not caused by trauma while he was in service. 

An addendum noted that X-rays of the Veteran's cervical spine showed multilevel degenerative disc disease, most severe at C5-C6 and C6-C7.  Posterior osteophytes were present at C5-C6, and there was mild narrowing of C2-C3.  Flexion and extension were limited, but there was no abnormal motion.  

In August 2011 the Veteran's representative suggested that the VA examination was inadequate because it did not provide sufficient rationale for the opinion, and suggested that the VA examiner ignored positive evidence in favor of the Veteran.  

The Board finds the examiner's opinion to be inadequate where the underlying question, whether the Veteran's migraine headaches was incurred in service was not adequately addressed.  Here, the examiner focused on the trauma in service, which is one aspect of the Veteran's service; however, the examiner should address whether it is at least as likely as not that the migraines are etiologically related to service, or were manifest within one year of service discharge.  In addition, it would be helpful if the VA examiner could comment on the positive opinion provided by the physicians assistant.  Thus, the claim must be remanded and an addendum or in the alternative a VA examination scheduled to clarify whether the Veteran's migraine headaches are related to his service.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Provide the VA examiner who conducted the September 2010 examination of the spine with the claims folder once again.  The examiner should specifically clarify whether it is at least as likely as not that the Veteran's current back disability is etiologically related to service.  All opinions must be supported by complete rationale.  

If the examiner is not available, or the examiner determines that a physical examination of the Veteran is required, schedule the Veteran for a VA examination to determine the nature and etiology of his back disability.  The Veteran's claims folder should be made available to the examiner for review.  The examiner is to perform all necessary testing.  The examiner should specifically provide an opinion as to whether it is at least as likely as not that the Veteran's back disability is related to service.  

2.  Provide the VA examiner who conducted the September 2010 neurological examination with the claims folder once again.  The examiner should specifically clarify whether it is at least as likely as not that the Veteran's migraines are related to service.  All opinions must be supported by complete rationale.  

If the examiner is not available, or the examiner determines that a physical examination of the Veteran is required, schedule the Veteran for a VA examination to determine the nature and etiology of his migraines.  The Veteran's claims folder should be made available to the examiner for review.  The examiner is to perform all necessary testing.  The examiner should specifically provide an opinion as to whether it is at least as likely as not that the Veteran's migraines are related to service.  

3.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



